                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Joshua T. Griffin,                   )              JUDGMENT IN CASE
                                      )
 Plaintiff,                           )             1:18-cv-00098-MR-WCM
                                      )
 vs.                                  )
                                      )
 Shannon Mortier, Van Duncan,         )
 Glen Matayabas, John Doe, Scott      )
 Allen, Other Unknown Defendants,     )
 Buncombe County Sheriff's            )
 Department, Buncombe County,         )
                                      )
                                      )
              Defendants.             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 19, 2018, June 20, 2019, and July 8, 2019 Orders.

                                               July 8, 2019
